      Case: 4:21-cv-00104-DMB-JMV Doc #: 2 Filed: 09/07/21 1 of 1 PageID #: 97




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION


LUCAS EDWARDS                                                                           PETITIONER

v.                                                                        No. 4:21CV104-DMB-JMV

TIMOTHY MORRIS                                                                         RESPONDENT


                                   ORDER SEALING DOCUMENT

        Upon review of the Petition for Writ of Habeas Corpus [1], filed August 23, 2021, the Court

finds the petition contains information that personally identifies an alleged rape victim. Accordingly,

IT IS ORDERED that the petition shall be SEALED; and, within seven (7) days of this date,

Petitioner must refile the petition with the name of any person identified as a rape victim redacted

where the person is identified as such.

        So Ordered this 7th day of September, 2021.



                                                /s/ Jane M. Virden
                                                U.S. Magistrate Judge
